Citation Nr: 9905204	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151(West 1991) for peripheral vascular 
atherosclerosis of the left femoral artery, with history of 
embolic phenomena with gangrene, arising out of treatment 
rendered while hospitalized at a Department of Veterans 
Affairs Medical Center between February 1989 and April 1989.  

2.  Entitlement to an increased (compensable) rating for the 
residuals of a contusion to the chest to include lung 
condition and heart contusion.  

3.  Entitlement to an increased (compensable) rating for the 
residuals of a head injury involving cerebral contusion.  

4.  Entitlement to an increased rating for intermittent 
claudication of the right lower extremity, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
November 1957.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The issues concerning the veteran's 
claims for increased ratings arise from an August 1996 rating 
action, with which the veteran disagreed in September 1996.  
A statement of the case was issued in November 1996, and the 
veteran perfected his appeal in this regard upon his 
submission of a VA Form 9 (Appeal to Board of Veterans' 
Appeals) that was received in January 1997.  A hearing at 
which the veteran testified was then conducted at the RO in 
February 1997 and in April 1998 a supplemental statement of 
the case was issued.  In May 1998, the veteran submitted 
additional argument to the RO, and the case was eventually 
forwarded to the Board.  

With respect to the issue concerning entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151, the Board observes that the 
veteran was originally denied a claim in this regard in 
August 1995.  He was notified of this decision the following 
month.  In September 1996, the veteran submitted a letter to 
the RO in which he discussed this claim.  The RO apparently 
considered this to have been a notice of disagreement with 
the August 1995 rating action, and on November 4, 1996, 
issued a statement of the case discussing this matter.  As 
indicated above, the veteran submitted a VA Form 9 in January 
1997, (January 14, 1997), which the RO evidently viewed as 
perfecting the veteran's appeal of this claim, and as such, 
certified that issue as in appellate status before the Board.  
Clearly, however, the VA Form 9 received in January 1997, was 
submitted more than one year after the decision being 
appealed, and more that 60 days after the statement of the 
case was issued.  Therefore, an appeal of the original denial 
of benefits in this regard was not timely perfected.  

The foregoing conclusion notwithstanding, one could construe 
the September 1996 letter from the veteran as an attempt to 
reopen the claim for benefits under 38 U.S.C.A. § 1151, that 
was denied in August 1995.  Similarly, the November 1996 
statement of the case, could be construed as notification of 
the RO's decision to deny that claim, and the January 1997 VA 
Form 9 could then be considered the veteran's notice of 
disagreement with the RO's decision in this regard.  The 
April 1998 supplemental statement of the case, could be 
considered as the original statement of the case on this 
question, and the previously mentioned letter from the 
veteran received at the RO in May 1998, could then be 
construed as the veteran's substantive appeal of this claim.  
In this way, an issue that in some way addresses the 
veteran's claim for benefits under 38 U.S.C.A. § 1151, would 
be properly before the Board.  In order to acquire 
jurisdiction over this issue, the Board will so construe the 
documents as indicated above, and the issue considered in the 
pages below will be as set forth on the front of this 
decision; i.e., whether new and material evidence has been 
submitted to reopen a claim for benefits pursuant to 
38 U.S.C.A. § 1151.  

The Board also notes that in the May 1998 letter received 
from the veteran, he appears to be making an effort to reopen 
his claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, due to impotence which he believes was caused by VA 
treatment received in 1989.  This issue has not been 
developed on appeal, and is not inextricably intertwined with 
those issues that have.  Therefore, the claim is not properly 
before the Board at this time, and is referred to the RO for 
appropriate action.  

It is also observed that in January 1999, the Board wrote to 
the veteran seeking clarification with respect to his desires 
for a hearing before a Board Member as mentioned in the May 
1998 letter he submitted to the Board.  Later in January 
1999, the veteran wrote to the Board, and advised that he no 
longer desired a hearing.  Thus, no further action need be 
taken in this regard.  


FINDINGS OF FACT

1.  In an August 1995 rating action, the veteran was denied 
entitlement to benefits for disability effecting the left 
lower extremity, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, on the basis that there was no body of medical 
evidence supporting the veteran's claim.  

2.  The veteran was informed of the decisions to deny his 
claim for benefits pursuant to 38 U.S.C.A. § 1151, and of his 
appellate rights, in a letter addressed to him in September 
1995.  He did not perfect an appeal of that decision, and it 
became final.  

3.  The evidence obtained since the initial decision to deny 
the veteran's claim for benefits under 38 U.S.C.A. § 1151, 
includes the report of an examination for VA purposes 
conducted in July 1996, that appears to relate the veteran's 
left lower extremity disability to VA treatment provided in 
1989; this evidence bears directly and substantially on the 
matter at hand and must be considered to fairly decide the 
merits of the case.  

4.  All evidence necessary for an equitable disposition of 
the veteran's appeal as it pertains to entitlement to 
increased ratings for residuals of a contusion to the chest 
to include a lung condition and a contusion to the heart as 
well as residuals of a cerebral contusion, have been obtained 
by the RO.

5.  Any residuals of a contusion to the chest to include lung 
condition and heart contusion and residuals of a head injury 
involving cerebral contusion have not been shown to be 
productive of any ascertainable impairment.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1995 denial by the RO 
of the appellant's claim for entitlement to benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for peripheral 
vascular atherosclerosis of the left femoral artery, with 
history of embolic phenomena with gangrene is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

2.  The criteria for a compensable evaluation for the 
residuals of a contusion to the chest to include a lung 
condition and heart contusion are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.31, 4.97, Diagnostic Code 6818 (1996) prior to October 7, 
1996 and Diagnostic Code 6843 (1998), effective October 7, 
1996.

3.  The criteria for a compensable evaluation for the 
residuals of a cerebral contusion are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.31, Diagnostic Code 8045 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pursuant to 38 U.S.C.A. § 1151 (West 1991), if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See also 38 C.F.R. § 3.358(a), 38 C.F.R. 
§ 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition, 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred would not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.
38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except m, 
Virginia VA Medical Center for a cardiac catheterization, 
which took place the following day.  Shortly after this 
procedure, the veteran complained of pain in the toes of both 
feet, in addition to right foot pain.  It appears that the 
veteran's right foot complaints received most of the medical 
attention, and it was considered that he had experienced some 
distal thrombal embolization to the right foot.  In any 
event, he was provided medications, and after he became 
asymptomatic he was discharged on February 24, 1989.  

On February 25, 1989, the veteran returned to the VA hospital 
with complaints of intermittent right lower extremity 
claudication, and left big toe cyanosis.  The veteran was 
provided medication, but because his pain persisted, an 
epidural catheter was placed.  This eventually relieved the 
pain although the cyanosis in the toes progressed to dry 
gangrene.  Eventually the veteran's toes were beginning to 
become what was described as well demarcated, and he was 
discharged on April 11, 1989.  The primary diagnosis at that 
time was dry gangrene of the left great and left fifth toe.  

In 1993, the veteran submitted a claim for benefits pursuant 
to 38 U.S.C.A. § 1151, arising out of the treatment he 
received while hospitalized in 1989.  In August 1995, the RO 
entered a decision in this regard, which in pertinent part, 
concluded that the treatment at issue concerned a cardiac 
catheterization, which was accomplished using a right groin 
approach, and an angiogram which was also accomplished from 
the right.  In view of this, it was determined that there was 
no body of medical evidence establishing that the disability 
effecting the veteran's left lower extremity was caused by 
this treatment.  (The veteran was granted benefits pursuant 
to 38 U.S.C.A. § 1151, for disability effecting his right 
lower extremity.)  The veteran was advised of this decision, 
and of his appellate rights in a letter addressed to him on 
September 20, 1995.  Although the veteran submitted what may 
be considered a timely notice of disagreement with this 
decision on September 11, 1996, and he was provided a 
statement of the case on November 4, 1996, he did not submit 
a timely substantive appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

As mentioned in the Introduction of this decision, the Board 
has construed the September 1996 communication from the 
veteran as an attempt to reopen his claim.  The decision to 
deny this claim as discussed in the November 1996 statement 
of the case is construed as the decision on appeal.  Because 
the present appeal does not arise from an original claim, but 
rather comes from an attempt to reopen a claim which was 
previously denied, the Board must bear in mind the important 
distinctions between those two types of claims.  As provided 
by statute, and emphasized in decisions of the Court of 
Veterans Appeals, applications to reopen previously denied 
claims to which finality has attached require the Board to 
conduct a two-step analysis.  First, the Board must determine 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the appellant's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 
1 Vet.App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance ("on any basis" - merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a "reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, as noted above, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard of the Court of Veterans Appeals, as to 
reasonable possibility of change in outcome, was inconsistent 
with, and more restrictive than, the language of section 
3.156(a) of VA's regulations, cited above, and the Federal 
Circuit Court has thus overruled the Colvin test to that 
extent.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  It 
is therefore impermissible to apply this third question in 
the first step of the Manio analysis to the appellant's 
claim.  Instead, the claim must be analyzed only in light of 
the regulatory language of 38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuit's holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet.App. 1, 4 (1998).  Since the expression "bears directly 
or substantially on the specific matter" is essentially 
equivalent to "relevant and probative of the issue at hand" 
(see Colvin, supra, at 174), it thus appears that the Federal 
Circuit, in Hodge, and the Court of Veterans Appeals, in 
Fossie, may have left undisturbed the first two questions in 
step one of the Manio/Colvin/Evans analysis, and invalidated 
only the third question, as to reasonable possibility of 
change in outcome, in favor of the newly articulated third 
question, i.e., sufficient significance to require 
consideration on the merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not "relevant and probative of the 
issue at hand" was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, 12 Vet.App. 11, 20-21 (1998).  We note that the panels 
in Fossie and Henderson were constituted of different judges.  
Nevertheless, since Henderson post-dated Fossie, we infer 
from the holding of the latter panel that there is a 
substantive difference between the regulatory criterion 
requiring new evidence which "bears directly or 
substantially on the specific matter under consideration" 
and the caselaw criterion requiring that the new evidence be 
"relevant and probative of the issue at hand."  See Bethea 
v. Derwinski, 2 Vet.App. 252, 254 (1992) (only the en banc 
Court can overrule precedential panel opinion); Brewer v. 
West, 11 Vet. App. 228, 232 (1998) (a later panel decision is 
considered to be an "evolution of the law").  Thus, 
although the Court has not elucidated that distinction, the 
Board will apply the favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principii, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

As noted above, under the precedent decision of the Court of 
Veterans Appeals in the Evans case, supra, in order to reopen 
a previously and finally denied claim there must be new and 
material evidence entered into the record since the most 
recent denial on any basis, either on the merits or on an 
attempted reopening.  Id. at 285.  Therefore, the evidence, 
which must be considered at this time, in connection with the 
veteran's attempt to reopen his claim, is that which has been 
submitted since the RO's August 1995 decision.  

The evidence associated with the claims file since the RO's 
August 1995 decision includes the report of an examination 
conducted for VA purposes in July 1996.  The report of that 
examination included a summary of the veteran's medical 
history and revealed that the veteran complained of pain in 
both legs.  In particular, walking was greatly limited, as 
the veteran would have to stop after only 100 yards due to 
discomfort in either the left or right leg.  The veteran also 
reported paresthesia in the toes of both feet, especially in 
the left great toe.  Physical inspection of the veteran's 
lower extremities revealed that they appeared fairly normal, 
although there was sparse hair growth from the mid-lower 
shins bilaterally above the ankle to the toes.  In addition, 
while femoral pulses were weak, and there was a grade I left 
femoral bruit, there was no ulceration.  Skin appearance was 
described as relatively normal, and there was fairly good 
capillary filling.  Skin temperature to touch of both feet, 
however, revealed some coldness.  Pinprick sensation was 
slightly impaired, and there was an approximately 1-cm loss 
of the distal left toe secondary to the previous dry 
gangrene.  Some scarring of the pad of the left great toe was 
also noted but without ulceration.  No peripheral edema was 
present, and there was no saphenous varicosity.  The 
diagnoses were:

1.  Peripheral vascular atherosclerosis of the 
femoral arteries with history of embolic phenomena 
both lower extremities with gangrene secondary to 
emboli left great toe as a result of cardiac cath 
in 1989.  

2.  Intermittent claudication pain both lower 
extremities secondary to above.   

As set forth above, the basis for the denial of the 
appellant's original claim was what was considered to be a 
lack of medical evidence linking the veteran's left lower 
extremity disability to the treatment he received in 1989.  
The evidence added to the record since the RO's 1995 
decision, however, includes new medical information that is 
inconsistent with the RO's prior conclusion.  A literal 
reading of the diagnosis offered by the VA physician who 
examined the veteran in 1996, would, in fact, indicate that 
the vascular impairment effecting the veteran's left lower 
extremity was due to the 1989 treatment in question.  It is 
the Board's view, therefore, that this new evidence bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (1998); 38 U.S.C.A. § 5108 (West 
1991).  Accordingly, the Board concludes that evidence 
associated with the claims file since the August 1995 
decision at issue is new and material, and the claim for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
peripheral vascular atherosclerosis of the left femoral 
artery, with history of embolic phenomena with gangrene 
arising out of treatment rendered while hospitalized at a 
Department of Veterans Affairs Medical Center between 
February 1989 and April 1989, is reopened.


Increased Ratings

The Board finds that the claims for increased ratings are 
well grounded within the meaning of 38 U.S.C.A. § 5107.  In 
the context of a claim for an increased evaluation of a 
condition previously adjudicated to be service connected, an 
assertion by a claimant that the condition has worsened is 
sufficient to state a plausible, well-grounded claim.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board further finds that the VA has met its duty to assist in 
developing the facts pertinent to the veteran's claim under 
38 U.S.C.A. § 5107, since the veteran's recent outpatient 
treatment records have been associated with the claims file, 
and he has undergone recent examination for VA purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In addition, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  These regulations include, but are not 
limited to 38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners should furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

A review of the record reflects that in May 1957, the veteran 
was involved in an automobile accident, during which he 
sustained among other things, a brain concussion, a bruised 
heart, and a contusion of the lungs with pulmonary edema.  He 
apparently remained hospitalized until June 21, 1957, after 
which he evidently went through a period during which he 
received some physical therapy.  The record is not clear as 
to when he returned to full duty, but the report of the 
examination conducted at the time of the veteran's discharge 
from service in November 1957, revealed that the heart, 
lungs, and chest were normal upon clinical evaluation.  The 
only abnormality noted with respect to the head, face and 
neck was a well healed tracheotomy scar.  In addition, this 
document revealed that the veteran was medically qualified 
for separation, that his physical category was A, and that 
there were no physical profiles recorded.  

The veteran was not initially awarded service connection for 
any residual impairment arising from injuries sustained in 
this automobile accident, as the RO concluded in an April 
1961 decision, that the accident was due to the veteran's 
willful misconduct.  After the veteran made various attempts 
to establish that any disability arising from his in-service 
automobile accident should be service connected, the Board 
found in 1981, that there was a valid basis in the record for 
a difference of opinion regarding that issue.  The Board 
members making that decision therefore recommended to the 
Vice Chairman of the Board that service connection for 
residuals of injury sustained in that automobile accident be 
allowed administratively on the basis of a difference of 
opinion, as authorized by regulation.  The administrative 
allowance of the claim was approved by the Vice-Chairman, and 
his decision was put into effect by a February 1982 rating 
action.  In that rating action, service connection was 
established for among other things, a disability 
characterized as "Residuals, contusion to chest to include 
lung contusion and heart contusion" and for "Residuals of 
head injury, cerebral contusion."  These disabilities were 
each assigned a noncompensable evaluation, which has remained 
in effect to the present time.  

In May 1996, the veteran submitted the application for 
benefits, which is the subject of this appeal.  In connection 
with that claim, the RO obtained copies of VA medical records 
dated between 1992 and 1996.  These revealed that the veteran 
was treated, and/or diagnosed to have coronary artery 
disease, congestive heart failure, hypertension, and chronic 
obstructive pulmonary disease.  Significantly, none of these 
records showed that any of the disabilities treated were 
considered to be related to any contusion to the lungs, 
heart, or brain, or that any such contusion was itself 
treated.  In this regard, it is also observed that service 
connection for an organic heart disability was specifically 
denied by the Board in a decision entered in April 1983.  
Moreover, in a 1992 decision by the RO that was not appealed, 
it was determined that new and material evidence had not been 
submitted to reopen the claim for service connection for an 
organic heart disability.  

The RO has evaluated the veteran's lung and heart contusion 
under the provisions of 38 C.F.R. § 4.97 Diagnostic Code 
6818, for residuals of pleural cavity injuries, in effect at 
the time the veteran initiated his claim.  The minimum rating 
under this code was 20 percent, which was assigned for 
moderate impairment, with a missile retained in the lung, 
with pain or discomfort on exertion; or with scattered rales 
or some limitation of excursion of diaphragm or of the lower 
chest.  The next higher rating was 40 percent for moderately 
severe impairment with pain in the chest and dyspnea on 
moderate exertion (exercise tolerance test), adhesions of 
diaphragm, with excursions restricted, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, 
hemoptysis at intervals.  (Pursuant to other regulatory 
criteria, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31)  

The veteran's cerebral contusion has been evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 8045 for brain 
disease due to trauma.  Under this code, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc, following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code.  Purely subjective complaints, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

As indicated above, the current medical evidence of record 
fails to show any that treatment whatsoever was provided to 
any of the service connected disabilities at issue.  
Furthermore, there is no indication in any of these treatment 
records, that the conditions that were treated were in any 
way related to the service connected disabilities at issue.  
Under these circumstances, there is no basis for concluding 
that the disabilities at issue are productive of any 
ascertainable impairment.  Although the veteran may believe 
that those disabilities for which he is currently receiving 
treatment are all the result of the injuries he sustained 
some 40 years ago, this conclusion is not supported by any of 
the medical evidence.  In the absence of any competent 
evidence corroborating the veteran's belief in this regard, 
there is simply no reasonable basis for concluding anything 
other than what these records show on their face; i.e., 
treatment for disabilities not at issue here.  Accordingly, 
the Board finds there is no basis for assigning compensable 
disability evaluations for either residuals of a contusion to 
the lungs, residuals of a contusion to the heart, or the 
residuals of a cerebral contusion. 

In reaching the foregoing conclusion as it pertains to the 
evaluation of the contusion to the lung and heart, the Board 
notes that the criteria under which the RO had evaluated this 
disability was changed, effective in October 1996.  Indeed, 
it is observed that the specific diagnostic code (6818) for 
pleural cavity injury under which the disability had formerly 
been categorized was removed from the Schedule of Rating 
Disabilities.  The term "pleural cavity injury" was 
reclassified as "traumatic chest wall defect, pneumothorax, 
hernia, etc. and assigned diagnostic code number 6843.  
Pleural cavity injuries and other disorders under diagnostic 
codes 6840 through 6845 are now evaluated under a general 
rating formula for restrictive lung disease.  Under that 
general rating formula, when on pulmonary function testing 
the Forced Expiratory Volume in one second (FEV-1) is 71- to 
80- percent of predicted, or; the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method DLCO 
(SB) is 66- to 80-percent of predicted, a 10 percent rating 
is warranted.  When on pulmonary function testing the FEV-1 
of 56- to 70-percent of predicted, or; the FEV-1/FVC is 56 to 
70 percent, or; the DLCO (SB) is 56- to 65-percent of 
predicted a 30 percent rating is warranted.  The United 
States Court of Veterans Appeals held in Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991) that, where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  See also Baker v. West, 11 Vet.App. 
163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 (1997).  
Moreover, where the record shows that the RO had not 
considered both the old and the new criteria in evaluating a 
veteran's claim, one could argue that it would be prejudicial 
to the veteran for the Board to enter a final determination 
on the claim, without first giving the RO an opportunity to 
consider the new criteria.  

In the case at hand, the record does not reflect that the RO 
ever considered the revised criteria for evaluating 
disabilities of the respiratory system.  Under the unique 
circumstances of this case, however, the Board finds that the 
veteran will in no way be prejudiced by its consideration of 
his claim on the merits, without first returning the case to 
the RO for their review of the claim under the revised 
criteria.  As mentioned above, none of the current medical 
records reflect any treatment for the disabilities at issue, 
or that any of the conditions that were treated, were related 
to these service connected disorders.  In light of this fact, 
no useful purpose would be served by remanding the claim to 
the RO for what would be a mere pro forma consideration of 
the revised criteria for evaluating his lung and heart 
contusion.  Accordingly, a Remand for this purpose is not 
warranted.  



ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
peripheral vascular atherosclerosis of the left femoral 
artery, with history of embolic phenomena with gangrene 
arising out of treatment rendered while hospitalized at a 
Department of Veterans Affairs Medical Center between 
February 1989 and April 1989, the appeal is granted.  

An increased (compensable) rating for the residuals of 
contusion to the chest to include a lung condition and 
contusion of the heart is denied.  

An increased (compensable) rating for the residuals of a 
cerebral contusion is denied. 


REMAND

Regarding the disability characterized as intermittent 
claudication of the right lower extremity, the Board observes 
that this was evaluated under the provisions of 38 C.F.R. 
Diagnostic Code 7116 at the time the veteran initiated his 
claim.  Under this code, intermittent claudication was 
assigned a 20 percent rating when there was minimal 
circulatory impairment with paresthesia's, temperature 
changes or occasional claudication.  The next higher rating 
of 40 percent was warranted for well established cases, with 
intermittent claudication or recurrent episodes of 
superficial phlebitis.  A 60 percent rating was warranted for 
persistent coldness of extremity with claudication on minimal 
walking.  A 100 percent rating was assigned for severe 
disability with marked circulatory changes such as to produce 
total incapacity or to require house or bed confinement.  

Effective in January 1998, the criteria for evaluating the 
cardiovascular system were changed.  62 Fed. Reg. 65,207 
(Dec. 11, 1997).  Under the new criteria, the RO has 
considered the veteran's disability under the provisions of 
Diagnostic Code 7115 and 7121.  Under Code 7115, for thrombo-
angiitis obliterans, a 20 percent evaluation is assigned for 
claudication on walking more than 100 yards, and; diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.  A 
40 percent rating is assigned for claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less.  A 
60 percent rating may be assigned for claudication on walking 
less than 25 yards on a level grade at 2 miles per hour, and; 
either persistent coldness of the extremity or ankle/brachial 
index of 0.5 or less.  A 100 percent rating is assigned for 
ischemic limb pain at rest, and; either deep ischemic ulcers 
or ankle/brachial index of 0.4 or less.  

Pursuant to notes related to this diagnostic code, the 
ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater.  These evaluations are 
for a single extremity.  If more than one extremity is 
affected, evaluate each extremity separately and combine 
under the provisions of 38 C.F.R. § 4.25 using the bilateral 
factor, if applicable.  

Under the provisions of Diagnostic Code 7121 for post-
phlebitic syndrome of any etiology, a noncompensable 
evaluation is assigned when the condition is asymptomatic 
with palpable or visible varicose veins.  A 10 percent rating 
is assigned when there is intermittent edema or extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent rating is assigned for 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is assigned for persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is assigned for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration; and a 100 
percent rating is assigned when there is massive board-like 
edema with constant pain at rest.  

The RO has indicated in its April 1998 supplemental statement 
of the case that it did consider the new criteria in 
evaluating the veteran's disability in this regard, and it is 
clear that the initial evaluation of the disability was based 
on the criteria in effect prior to January 1998.  Obviously, 
the RO concluded that no matter which criteria was considered 
the evidence failed to reflect impairment that warranted an 
evaluation in excess of 20 percent.  In its own review of the 
evidence, however, the Board is unable to locate any medical 
findings that set forth the ankle/brachial index, as 
described in the criteria under Diagnostic Code 7115.  Since 
this index is such an integral part of the criteria under 
that code, fairness requires that it be obtained prior to a 
final decision on this issue is entered.  Accordingly, 
additional development is necessary with respect to this 
aspect of the appeal, and the matter will have to be remanded 
in order to accomplish that.  

Having concluded that the veteran has reopened his claim for 
benefits pursuant to 38 U.S.C.A. § 1151 regarding his left 
lower extremity disability, the Board is of the opinion, 
however, that additional development is necessary prior to 
entering a final determination regarding a decision on the 
underlying merits of the claim.  As indicated above, 
following a July 1996 VA examination, the veteran was 
diagnosed to have peripheral vascular atherosclerosis of the 
femoral arteries with history of embolic phenomena both lower 
extremities with gangrene secondary to emboli left great toe 
as a result of cardiac cath in 1989.  It is unclear, however, 
whether the VA examining physician intended to relate every 
disability identified in his diagnosis to the 1989 cardiac 
catheterization, or just some of those diagnoses, or just 
one.  In view of this confusion, it is not possible to 
determine the extent to which any current impairment may be 
related to disability arising from the VA medical treatment 
in question.  Accordingly, additional development will be 
necessary in order to obtain an equitable disposition of this 
aspect of the veteran's appeal. 

Under the circumstances described above, this case is 
remanded to the RO for the following actions:  

1.  With any needed assistance from the veteran, 
including obtaining signed releases, the RO should 
request up-to-date copies of the records of any 
medical evaluation or treatment, VA or non-VA, 
which he has received since 1996, regarding any 
treatment for intermittent claudication of the 
right lower extremity, as well as any treatment for 
the left lower extremity.  All records so received 
should be associated with the claims folder, and 
those requested should include those dated after 
1996, from the Salem, Virginia, VA Medical Center 
and any other facility identified by the veteran. 

2.  Upon completion of the above, the veteran 
should be scheduled for an examination of the 
vascular impairment of his lower extremities.  In 
doing so, the RO should also inform the veteran of 
the consequences of failing to report for the 
scheduled examinations "without good cause" under 
the provisions of 38 C.F.R. § 3.655 (1998).  All 
necessary special studies, tests or consultations 
with additional specialists should be accomplished.  
In addition, the entire claims folder and a copy of 
this Remand should be made available to the 
examiner prior to examination to ensure familiarity 
with all pertinent aspects of the veteran's 
history, and he or she should include a notation in 
any report provided, that the claims file was 
reviewed.  With respect to the right lower 
extremity, the physician who conducts this 
examination should set forth all current symptoms 
of the veteran's intermittent claudication.  This 
should be described in light of the revised 
criteria for evaluating diseases of the arteries 
and veins, and in particular, notation of the 
ankle/brachial index should be specifically 
entered.  Similarly, with respect to the veteran's 
left lower extremity, the examiner should set forth 
each specific disability effecting that limb.  
Then, with respect to each disability so 
identified, the examiner should set forth whether 
it is the result of any treatment the veteran 
received during his hospitalization at the Salem, 
Virginia VA Medical Center between February 1989 
and April 1989.  If it is determined that any 
current disability of the left lower extremity is 
the result of the treatment the veteran received, 
the examiner should state whether any of those 
disabilities so identified, was certain to result 
from, or intended to result from, that February to 
April 1989 treatment.

3.  Next, the RO should review the evidence of 
record and ensure that the requested development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.  

4.  Thereafter, the RO should review the evidence 
of record, and enter its determination with respect 
to whether the veteran is entitled to benefits 
pursuant to 38 U.S.C.A. § 1151, for peripheral 
vascular atherosclerosis of the left femoral 
artery, with history of embolic phenomena with 
gangrene, claimed to have resulted from treatment 
rendered while hospitalized at a Department of 
Veterans Affairs Medical Center between February 
1989 and April 1989.  The RO should also enter its 
determination concerning whether an increased 
rating is warranted for intermittent claudication 
of the right lower extremity.  If any decision 
remains adverse to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case.  After providing the 
appropriate time for the veteran and his 
representative to respond, the case should then be 
returned to the Board for further appellate review.  

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

